By the Court.
We do not think that it appears that the by-law prescribing the mode of calling meetings was illegal and invalid. If the association was a “ religious society ” or “ parish,” within the meaning of Rev. Sts. c. 20, §§ 1, 26-29; Gen, *92Sts. c. 30, §§ 1,45, perhaps the point would be well taken. But from an inspection of the records and the course of proceedings since the first organization, we are of opinion that the members, from the first, have regarded themselves as a body of proprietors of a church or house of worship. A very large proportion of all the meetings which have been held are recorded as “ meetings of the stockholders of the Wesleyan Church; ” and the adoption of the by-laws in question at the outset of the organization, being the method prescribed for calling meetings of proprietors, seems to indicate that it was the intention of the members to establish themselves as a body of proprietors, rather than as a parish or religious society. Regarded as such, there can be no doubt that the by-law was valid ; Rev. Sts. c. 20, § 35; reenacted in Gen. Sts. c. 30, § 31; and that the meeting authorizing a lease of the premises in controversy to the plaintiffs was duly called. Exceptions overruled.